Title: From Thomas Jefferson to George Weedon, 21 March 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond March 21. 1781

As I am certainly informed by Commodore Barron that the fleet arrived is British, I become anxious lest the expected French fleet not knowing of this incident may come into the Bay. Should the Marquis Fayette be returned to the North side of the River, I make no doubt but he will have taken what cautionary measures are in his power and necessary. Should he not be returned I must beg the favour of you immediately to send off a Vessel from York to the Eastern shore (which is supposed to be practicable) with the inclosed letter to Col. Avery, the purport of which is to send out two good lookout Boats from the Seaside of that shore to apprize the French Commander should he be approaching, of the situation of things here. You will of course caution the Master of the Vessel to destroy the letters confided to him in case of inevitable capture. I am with much respect Sir yr mo. obed & mo hb Servt.,

Th: Jefferson

